This proceeding in error seeks to review, by means of a transcript, a judgment rendered in the trial court on May 24, 1912.
A proceeding in error, commenced in this court after the expiration of six months from the rendering of said judgment or the overruling of a motion for a new trial, must be dismissed.
The action of the lower court in overruling a motion for a new trial is not brought to this court by means of a transcript. Richardson et vir v. Beidleman et al.,33 Okla. 463, 126 P. 816, 818.
The proceeding in error must be dismissed.
All the Justices concur.